Citation Nr: 0939539	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to non-service connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized guerrilla service in the Commonwealth Army of the 
Philippines from April 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.  The Veteran appealed that 
decision to the Board, and the case was referred to the Board 
for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
upon the merits has been obtained; the appellant has been 
provided notice of the evidence necessary to substantiate her 
claims and has been notified of what evidence she should 
provide and what evidence VA would obtain; there is no 
indication that the appellant has evidence pertinent to her 
claims that she has not submitted to VA.

2.  The Veteran had not established service connection for 
any disability; in January 1982 he was denied service 
connection for leprosy; his service treatment records contain 
only a history of malaria.

3.  The certificate of death indicates that the Veteran died 
in December 1999; the causes of death listed on his death 
certificate are cardiopulmonary arrest, hypertension, and 
chronic obstructive pulmonary disease (COPD) due to bronchial 
asthma; a few days prior to his death, he was also diagnosed 
as having chronic heart failure and emphysema.  

4.  The Veteran's recognized guerrilla service was in the 
Commonwealth Army of the Philippines; the Veteran had no 
other service and it is not contended otherwise.  

5.  At the time of his death, the Veteran did not have a 
pending claim for VA benefits.  


CONCLUSIONS OF LAW

1  Entitlement to service connection for the cause of the 
Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2008).

2.  There is no legal entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1521, 1541 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 
3.41, 3.203 (2008).

3.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1000(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances. VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. This fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime. The Court concluded that, in general, § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a claim for 
service connection for the cause of the veteran's death based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service-
connected.  

On March 3, 2006, the Court also issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. The Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued VCAA letters in 
November 2006, November 2007, and February 2009 regarding the 
issues adjudicated in this decision.  This notice fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  The appellant has 
been informed of the information and evidence that VA will 
seek to provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in her 
possession that pertains to the claims.

As to the death pension and accrued benefits claims, VA 
notified the claimant that establishing entitlement to these 
benefits requires, among other things, qualifying service and 
a timely filed claim.  See, e.g., VCAA letter dated in 
November 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 2006 and November 2007 VCAA letters were issued 
before the initial rating decision on appeal; therefore, they 
were timely.  Although the Hupp notice in the February 2009 
VCAA letter was issued after the rating decision, the case 
was readjudicated within the April 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006); see Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006) (Mayfield III).  Additionally, the 
Veteran has had ample opportunity to respond and supplement 
the record.  The Board also notes that the Veteran has not 
demonstrated or even pled prejudicial error.  See also 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009), regarding the 
rule of prejudicial error.  

With respect to the Dingess requirements, the VCAA letters 
failed to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  The Board determines that, as the preponderance 
of the evidence is against the claim for service connection 
for the cause of the Veteran's death, any question regarding 
the appropriate effective date with respect to the issue at 
hand is moot.  As the appeal is for service connection for 
the cause of the Veteran's death, there is no question 
pending as to a disability rating to be assigned therein.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issues adjudicated in this decision.  No VA 
opinion has been provided regarding whether the Veteran's 
death was attributable to service.  In this case, the Veteran 
was not service connected for any disabilities.  The diseases 
on his certificate of death were first shown decades post-
service and there is no medical evidence or competent opinion 
of a nexus between any of these diseases and the Veteran's 
period of service.  In view of the foregoing, the Board finds 
that VA is not required to obtain an opinion regarding 
whether the Veteran's death was attributable to service.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

With respect to the claims of entitlement to nonservice-
connected death pension benefits and accrued benefits, the 
dispositions are based on the law, and not the facts.  Thus, 
there is no duty to assist as there is no evidence that could 
assist the appellant and the claims must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims adjudicated upon the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations, Factual Background, and Analysis:  
Service Connection for the Veteran's Cause of Death

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, to include leprosy and hypertension, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The certificate of death indicates that the Veteran died in 
December 1999.  The causes of death listed on his death 
certificate are cardiopulmonary arrest, hypertension, and 
chronic obstructive pulmonary disease (COPD) due to bronchial 
asthma.  A few days prior to his death, according to a 
January 2000 medical certificate from the Sta. Ana Community 
Hospital, the Veteran was also diagnosed as having chronic 
heart failure and emphysema.  

Service treatment records from July and August 1945 showed 
that the Veteran had a moderately severe old case of malaria.  
Examinations of his chest and heart were negative.  There 
were no records of treatment for or complaints of 
dermatological disorders, leprosy, asthma, or hypertension.  

In December 1981, a private physician signed an affidavit, 
stating that he treated the Veteran in April 1943 for a 
lesion on and numbness in his left forearm.  Also in December 
1981, two fellow service members signed an affidavit, stating 
that they knew in 1943 that the Veteran suffered from a 
dermatological disease, because he was treated by a local 
doctor with herbal medicine.  

In January 1982, the Veteran was denied service connection 
for leprosy.  He did not appeal that decision or file any 
additional claims for service connection of other conditions.  

In October 2006, the appellant filed claims for DIC benefits 
and survivors' benefits.  

In June 2007, the physician, who had signed the Veteran's 
December 1999 death certificate, stated that the Veteran had 
been treated in his hospital in June and September 1999.  In 
June 1999, the Veteran had dyspnea, cough, body weakness, 
dizziness, and numbness in both extremities; his blood 
pressure was 180/100.  He was diagnosed as having 
hypertension and COPD secondary to chronic bronchial asthma.  
In September 1999, he complained of difficulty breathing, 
cough, and dizziness; his blood pressure was 230/120.  He 
received the same diagnosis.  The physician stated that in 
December 1999 he was asked to sign the Veteran's death 
certificate and, based on the above mentioned prior 
treatment, stated the Veteran's cause of death was 
cardiopulmonary arrest secondary to hypertension and COPD 
secondary to bronchial asthma.  

In the appellant's April 2008 notice of disagreement, she 
stated that the Veteran's hypertension and COPD were 
aggravated after discharge from service.  In her July 2008 
substantive appeal (VA Form 9), she claimed that the Veteran 
was also entitled to service connection for leprosy.  

As outlined above, service connection for leprosy and 
hypertension may be granted on a one year presumptive basis.  
In this case, however, there is no evidence of record 
indicating these conditions were diagnosed within one year of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  The December 1981 
physician's statement acknowledged treatment of the Veteran's 
dermatological condition, but did not provide an in-service 
diagnosis of leprosy.  In any event, there is no medical 
evidence of record that shows a link between the Veteran's 
death and leprosy.  

There is no competent evidence of a nexus between COPD, 
asthma, hypertension, or chronic heart failure and service.  
There is no evidence of the Veteran's fatal COPD and 
hypertension until approximately six months prior to his 
death.  Thus, there is no evidence of lung or heart 
conditions until decades post-service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the Veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law & Regulations, Factual Background and Analysis: 
Nonservice-Connected Death Pension Benefits

The Adjutant General of the United States Army certified that 
the Veteran had recognized guerrilla service in the 
Commonwealth Army of the Philippines from April 1943 to March 
1946.  

38 C.F.R. § 3.40 describes the benefits provided to veterans 
who served in the Philippine and Insular Forces during World 
War II.  Service in the Commonwealth Army of the Philippines 
entitles a surviving spouse to eligibility for dependency and 
indemnity compensation and burial allowance.  Under certain 
circumstances, service as a guerrilla also is included.  See 
38 C.F.R. § 3.40(c), (d).  Pension benefits are not provided 
for veterans with these forms of service.  Under 38 C.F.R. 
§ 3.40, pension benefits are only provided to veterans who 
serviced as a Regular Philippine Scout.  See 38 C.F.R. § 
3.40(a).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; and 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of VA, 
the document is genuine and the information contained in it 
is accurate.  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date certified 
by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides 
that a claimant may show service by submitting certain 
documents "without verification from the appropriate service 
department".  As discussed above, however, the Court has 
recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, 21 Vet. App. 235 
(2007), reconsideration of 21 Vet. App. 202 (2007) (citing 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

In the June 2008 statement of the case (SOC), the RO notified 
the appellant that the Service Department had certified that 
the Veteran had recognized Philippine guerrilla service.  She 
was further informed that this was not deemed active service 
for pension purposes.  She was informed of the evidence she 
could submit to show qualifying service.  The appellant has 
not sent in such evidence.  

Based on the NPRC's certification, the Board must find that 
the Veteran did not have the type of qualifying service that 
would confer upon her basic eligibility for VA nonservice-
connected death pension benefits.  Accordingly, the 
appellant's appeal is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Factual Background, Law and Regulations & Analysis: Accrued 
Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  

In a January 1982 rating decision, the Veteran was denied 
entitlement to leprosy.  The Veteran never appealed that 
decision, and he never sought service connection for any 
other disability.  

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

After review of the record, the Board finds that there was no 
pending claim at the time of the Veteran's death.  
Furthermore, applications for accrued benefits must be filed 
within one year of death.  38 C.F.R. § 3.1000(c).  The 
Veteran died in December 1999, and the appellant did not file 
a claim until October 2006.  Thus, the Board finds that the 
appellant is not entitled to accrued benefits.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


